Citation Nr: 0012562	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran, who served on active duty from September 1954 to 
August 1956.  He died in July 1997.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a August 1997 rating decision of the 
RO that denied the benefits at issue.  In September 1999 the 
Board of Veterans' Appeals (Board) remanded this case in an 
attempt to obtain the records of the veteran's final 
hospitalization, plus any additional pertinent records, and 
then to obtain a medical opinion thereon as to the cause of 
death.  As noted at that time, much of the service medical 
records were presumably destroyed in a fire.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

Subsequently in September 1999, the RO sent a letter to the 
appellant at her address of record, requesting the additional 
records.  She was requested to respond within 60 days.  No 
response to this letter is of record from the appellant.  The 
appellant has not provided any medical releases, thus no 
additional private medical information can be sought and no 
further sources of the veteran's medical treatment have been 
identified by her either.  Likewise, as the RO noted in a 
February 2000 memorandum, that there is no additional 
evidence upon which a new medical opinion could be rendered.

Since, as discussed infra, the Board now finds that this 
claim is not well grounded, and since the appellant has not 
proffered any additional evidence, no additional development 
is necessary pursuant to the remand under Stegall v. West, 11 
Vet. App. 268 (1998).  Roberts v. West, 13 Vet. App. 185, 188 
(1999) (when a claim is not well grounded, the duty to assist 
is not triggered; thus additional action by the Board to 
enforce its remand order is not required under Stegall); see 
also Morton v. West, 12 Vet. App. 477 (1999).  An additional 
adjudication by the RO on the same record would be pointless, 
and the Board finds, therefore, that this case is ready for 
appellate review.


FINDINGS OF FACT

1.  At the time of his death in July 1997, the veteran was 
service-connected for varicose veins of the left leg, rated 
as 20 percent disabling.

2.  The veteran was never rated as 100-percent disabled due 
to service-connected disability(ies); the appellant has not 
claimed clear and unmistakable error in any final rating 
decision that adjudicated the level of the veteran's 
disability.

3.  There is no medical evidence that a disease which was 
incurred in or aggravated in service caused the veteran's 
death or contributed substantially or materially to death.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
3.312 (1999).

2.  The requirements for entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 (West 
1991) have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
1991); 38 C.F.R. § 3.22 (1999).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. § 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, the Board finds that the appellant's claim of service 
connection for the cause of the veteran's death is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, as the ensuing discussion will disclose, 
the appellant is ineligible for benefits under 38 U.S.C.A. 
§ 1318, or under Chapter 35 of Title 38 of the United States 
Code.

The only available service medical record is the June 1956 
separation examination report, which reveals that the veteran 
had multiple incisional scars on the left leg, following a 
vein ligation in 1956.  The vascular system was otherwise 
normal, and the remainder of the examination was negative for 
any pertinent findings.

The veteran was examined by VA in April 1978, at which time 
the only pertinent diagnosis rendered was of varicose veins 
of the left leg.

In a May 1978 rating decision, service connection was granted 
for varicose veins of the left leg; the disability was 
evaluated as 20-percent disabling.

The veteran was hospitalized at a private facility from 
August to September 1978 with coronary artery disease.  At 
that time he underwent a cardiac catheterization and a triple 
coronary artery bypass graft.

An October 1978 private physician's report, regarding the 
veteran's cardiac problems, indicates that treatment had 
begun in July 1978.  The veteran's medical history was said 
to have been noncontributory and that his past history was 
negative.

The certificate of death indicates that the veteran died in 
July 1997.  The immediate cause of death, i.e. the final 
disease or condition resulting in death, was a left basal 
ganglionic and thalamic hemorrhage.  No other causes are 
listed.

The appellant has submitted her own statements suggesting 
that the veteran's service-connected disability caused or 
contributed to his death.  She believes, in essence, that 
this is supported by medical science.

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, discussed infra.  38 U.S.C.A. 
§ 1310.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case applies to 
cause-of-death claims filed prior to March 1992, and the 
Wingo case applies to situations where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Marso v. West, 13 Vet. App. 260 (1999).

Under 38 C.F.R. § 20.1106, effective March 1992, except with 
respect to benefits under the provisions of 38 U.S.C. A. 
§ 1318 and certain other specified cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see 38 U.S.C.A. § 1137.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  Special presumptive 
provisions provide that if cardiovascular disease becomes 
manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Such a presumption, however, does not prevent a showing of 
direct service incurrence of any disability.  38 C.F.R. 
§ 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

With respect to adjudicating the claim under 38 U.S.C.A. 
§ 1310, in this case, the veteran was service-connected at 20 
percent for varicose veins of the left leg.  There is no 
medical evidence of record linking such a condition to a left 
basal ganglionic and thalamic hemorrhage, or conversely, 
linking that latter condition to service.  The appellant has 
asserted that the service-connected varicose veins somehow 
caused the veteran's death, but has submitted no actual 
medical treatise evidence or evidence specific to the veteran 
to support her position.  As a layperson, she is not 
qualified to proffer such an opinion.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
compare Wallin v. West, 11 Vet. App. 509 (1998).

Without medical evidence of a nexus between the service-
connected varicose veins of the left lower extremity and the 
condition that led to the veteran's demise, the claim for 
service connection for the cause of the veteran's death is 
not well grounded.  Caluza; Miller; see also Reiber v. Brown, 
7 Vet. App. 513, 516 (1995) (a claim of secondary service 
connection is also required to be well grounded).

The claim must still be evaluated under 38 U.S.C.A. § 1318.  
The May 1978 rating decision, which adjudicated the level of 
the veteran's service-connected left leg varicose veins at 
well under 100 percent, was final.  Thus, the appellant is 
bound thereby for purposes of this statute.  38 C.F.R. 
§ 20.1106; see 38 U.S.C.A. § 7105.

The appellant has made no claim of clear and unmistakable 
error in the prior rating decision.  The veteran died in July 
1997, and since the claim of service connection for the cause 
of death was, of course, filed thereafter, the Carpenter case 
does not apply.  Therefore, the appellant cannot prevail 
under 38 U.S.C.A. § 1318.  Even though the RO did not 
explicitly consider the dependency and indemnity compensation 
claim under 38 U.S.C.A. § 1318, this is harmless error, on 
the facts of this case, pursuant to Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).  Application of that statute could not 
have possibly rendered a favorable result on the facts of 
this case--the appellant is ineligible for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  See Marso, 
supra, at 263.  Therefore, another remand is unnecessary 
since there is no prejudice to the appellant's claim to the 
extent the Board has decided the § 1318 portion in the first 
instance.  See VAOPGCPREC 16-92.

For the foregoing reasons, the claim of service connection 
for the cause of the veteran's death and for dependency and 
indemnity compensation must be denied.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 1318, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312, 20.1106; Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Since the appellant is not an eligible person, as 
discussed supra, there is no legal merit to a claim for such 
benefits.  The claim must, therefore, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include eligibility for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, is denied.



                                                                          
(CONTINUED ON NEXT PAGE)
Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


